Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Urbanek, Jonathan on 6/23/2022.
 The application has been amended as follows: 
Cancel claims 1-11.
Replace claims 12-21:

12. 	(Currently Amended) A system for facilitating access to a facility having a movable barrier and a plurality of loading docks, the system comprising:
a movable barrier operator operable to move a movable barrier;
a communication interface configured to receive a check-in communication from a user device associated with a vehicle, the communication interface further configured to receive a verification communication that verifies a presence of the vehicle relative to a sensor associated with the movable barrier; 
a processor circuit operatively coupled to the communication interface, the processor circuit configured to:
cause [[a]] the movable barrier operator 
 	select a particular loading dock from the plurality of loading docks; and 
 	communicate a loading dock identification representative of the particular loading dock to the user device to direct the vehicle to the particular loading dock. 

13. 	(Currently Amended) The system of claim 12 wherein the communication interface is configured to receive a vehicle identification indicating at least one characteristic of the vehicle; and 
wherein the processor circuit is configured to cause the particular loading dock to configure at least one component of the particular loading dock to receive the vehicle based at least in part on the at least one characteristic of the vehicle. 
14. 	(Currently Amended) The system of claim 13 wherein the at least one characteristic includes a height of the vehicle; and
the processor circuit is configured to cause the particular loading dock to configure the at least one component of the particular loading dock to receive the vehicle by adjusting a height of a leveler of the particular loading dock. 
15. 	(Currently Amended) The system of claim 13 wherein the at least one characteristic of the vehicle relates to a rear impact guard of the vehicle; and
the processor circuit is configured to cause the particular loading dock to configure the at least one component of the particular loading dock to receive the vehicle by adjusting operation of a restraint of the particular loading dock. 
16. 	(Currently Amended) The system of claim 12 further comprising a memory configured to store usage patterns of the plurality of loading docks; and 
wherein the processor circuit is configured to select the particular loading dock based at least in part on the usage patterns of the plurality of loading docks. 
17. 	(Currently Amended) The system of claim 12 wherein the communication interface is configured to receive, from the user device, a dock arrival communication indicating arrival of the vehicle at the particular loading dock; 
wherein the communication interface is configured to receive, from a sensor of the particular loading dock, an arrival confirmation communication confirming arrival of the vehicle at the particular loading dock; and
wherein the processor circuit is configured to permit a dock door operator to move a dock door of the particular loading dock between closed and open positions upon receipt of the dock arrival communication and receipt of the arrival confirmation communication.  
18. 	(Currently Amended) The system of claim 12 wherein the processor circuit is configured to determine whether the check-in communication is authorized to access the facility based at least in part on whether the user device is requesting access to the facility during an authorized time period. 

19. 	(Currently Amended) The system of claim 12 wherein the communication interface is configured to receive a freight identifier associated with the vehicle; and
wherein the processor circuit is configured to permit the movable barrier operator to move the movable barrier between closed and open positions in response to the freight identifier being permitted entry into the facility. 
20. 	(Currently Amended) The system of claim 12 wherein the processor circuit is configured to:
store, in a memory, an entrance time corresponding to the movable barrier operator moving the movable barrier between closed and open positions; 
receive, from a dock door operator of the particular loading dock, an indication of the dock door operator moving a dock door of the particular loading dock between closed and open positions; and
store, in the memory, a dock operation time corresponding to the dock door operator moving the dock door between the closed and open positions. 
21. 	(Currently Amended) The system of claim 12 wherein the processor circuit is configured to cause the movable barrier operator to move the movable barrier between closed and open positions by communicating a control command to the movable barrier operator to cause the movable barrier operator to move the movable barrier between closed and open positions. 
(3) 	Claim 22, line 3; delete “configured to communicate”; add -- that communicates --
  Allowable Subject Matter
Claims 12-27 are allowed.
The following is an examiner’s statement of reasons for allowance: no prior art discloses combination structures of a system for facilitating access to a facility having a movable barrier and a plurality of loading docks, which including a processor circuit operatively coupled to the communication interface, the processor circuit configured to cause the movable barrier operator to move the movable barrier between closed and open positions in response to the check-in communication indicating authorization to access the facility and in response to receiving the verification communication; select a particular loading dock from the plurality of loading docks; and communicate a loading dock identification representative of the particular loading dock to the user device to direct the vehicle to the particular loading dock as currently amended and set forth in the claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communication from the examiner should be directed to CHI Q. NGUYEN whose telephone number is (571) 272-6847. The examiner can normally be reached on Monday-Friday from 7AM-5PM or email: chi.nguyen@uspto.gov. If attempt to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Brian Mattei can be reached at (571) 270-3238. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pairdirect.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197.
 /CHI Q NGUYEN/
Primary Examiner, Art Unit 3635

    PNG
    media_image1.png
    100
    143
    media_image1.png
    Greyscale